DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment filed 12/10/2021 is acknowledged. Claims 1-119 are canceled; claims 120-139 are new. No restriction requirement is being imposed. Claims 120-139 are under examination. 

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 120 in the Application Data Sheet (ADS—p. 3) and the first paragraph of the instant specification is acknowledged. No foreign priority claims are made (see p. 4 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior patent and applications, the examiner has concluded that the subject matter defined in claims 120-135 is supported by the disclosure in provisional application serial no. 62/402,018, PCT/EP2017/074800 and application serial no. 16/369,847 (now US Patent 11,013,780). The provisional application serial numbers 62/402,018 and 62/402,150 do not support the subject matter with respect to the type of progestogen or timing of its administration as recited in claims 136-139. Thus, the effective filing date of claims 120-135 is 09/30/2016 and claims 136-139 is 09/29/2017. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 120-129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11/013,780 in view of Michael Ludwig and Klaus Diedrich (Acta Obstet Gynecol Scand 2001; 80: 452-466—hereafter “Ludwig”) and Kuang et al. (Fertil Steril, 2015; 104:62-70). Both claim sets are drawn to methods of increasing endogenous luteinizing hormone (LH) levels in a woman undergoing assisted reproduction comprising administering an initial dose of about 0.0003 mg to 0.015 mg of 2-(N-acetyl-D-tyrosyl-trans-4-hydroxy-L-prolyl-L-asparaginyl-L-threonyl-L-phenylalanyl)hydrazinocarbonyl-L-leucyl-Nω-methyl-L-arginyl-L-tryptophanamide. Both claim sets recite the same patient population and effects of administration. Both clam sets encompass administration of a GnRH antagonist about 2 days to about 10 days prior to administration of the initial dose, wherein the GnRH antagonist is selected from the group consisting of relugolix, elagolix, cetrorelix, ganirelix, abarelix, nal-blu, antide, azaline B, degarelix, D63153 (ozarelix), OBE2109, and teverelix. Both claim sets encompass a second dose of about 0.0003 mg to 0.015 mg of 2-(N-acetyl-D-tyrosyl-trans-4-hydroxy-L-prolyl-L-asparaginyl-L-threonyl-L-phenylalanyl)hydrazinocarbonyl-L-leucyl-Nω-methyl-L-arginyl-L-tryptophanamide.
The difference between the claim sets are as follows. The claims of the ‘780 patent do not recite the co-administration of a progestogen. Ludwig teaches that progesterone administered during about the first 12 weeks of pregnancy is a routine part of assisted reproduction technologies (see p. 454, left column, last full paragraph; p. 457, right column, last paragraph). The teachings of Kuang et al. are presented to show that medroxyprogesterone acetate is a form of progesterone useful for the same purpose that has some advantages over natural progesterone (see p. 63, left column, last paragraph). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that progesterone could be co-administered in the methods set forth in the claims of the ‘780 patent because Ludwig teaches that treatment with progesterone is superior to other forms of luteal phase support and moreover, is generally “necessary to optimize the results of treatment” (see paragraph bridging pages 463-464). The person of ordinary skill in the art would have been motivated to provide luteal phase support because of its beneficial effects as well as it being a routine part of IVF treatment. For this reason, as well, the person of ordinary skill in the art could have reasonably expected success.
Thus, in light of the teachings of the prior art, the instant claims are not patentably distinct from those of the ‘780 patent.

Closest Prior Art
Jayasena et al. (J Clin Invest. 2014; 124: 3667-3677—on IDS filed 12/10/2021) teach a study in which kisspeptin-54 was administered in an in vitro fertilization (IVF) protocol in order to trigger egg maturation in patients that included those who had AMH levels above 15 pmol/L (see p. 3674, right column, 1st paragraph under “Subjects”; also the timeline at Figure 1, p. 3668 of Jayasena). Asami (USPGPUB 20100331520—on IDS filed 12/10/2021) teaches administration of kisspeptin analogs with the same structure as the recited analog in dose ranges of that vary depending upon the condition being treated. However, Asami teaches that the dosages near the recited range are contemplated for patients with cancer, and the goals of treating cancer patients are different than the goals of assisted reproduction. In addition, the post-filing date art of Abbara et al. (J Clin Invest. 2020;130(12):6739-6753—Author manuscript on IDS filed 12/10/2021) and the examples in the specification indicate that low doses of the recited analog surprisingly delayed LH peak levels. 
Crowley et al. (WO 2007/084211—on IDS filed 12/10/2021) teach metastin (45-54), which is a kisspeptin analog useful for treatment of reproductive disorders, such as polycystic ovarian disease or endometriosis, among others (see abstract; p. 3, lines 9-10; claims 1, 15). Crowley et al. teach that the analog increases LH in mice at a dose of 1 nmol (see Figures 2; 4A), however the equivalent dose would be higher relative to humans. Similarly, Crowley teach a 10 mcg dose administered to male monkeys (see p. 52, line 21), however the equivalent dose would be higher relative to humans. Crowley reports that suitable doses would be 0.1-50 mg/kg body weight per day or 0.70-350 mg/kg bodyweight/week in humans (see p. 72, lines 17-25), which is much higher than the recited doses. The instant specification teaches that the high dose is 0.03 nmol/kg or 0.0368 mcg/kg, which would be 2.208 mcg (or about 0.0003 mg) in a 60 kg woman (see p. 116). In addition, Ohtaki et al. (20110052563—on IDS filed 12/10/2021) teach a kisspeptin analog (metastin), useful for “improving gonadal function” (see claims). The lowest dose contemplated by Ohtaki et al. for the treatment of “sterility” is 0.1 mg, which is higher than the highest dose range recited in the instant claims. In summary, the prior art does not teach or suggest the dose of 2-(N-acetyl-D-tyrosyl-trans-4-hydroxy-L-prolyl-L-asparaginyl-L-threonyl-L-phenylalanyl)hydrazinocarbonyl-L-leucyl-Nω-methyl-L-arginyl-L-tryptophanamide that results in a delayed LH spike.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649